74 F.3d 1231NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael A. GOODE, Plaintiff--Appellant,v.COMMONWEALTH OF VIRGINIA;  Portsmouth Police Department;Portsmouth Circuit Court, Defendants--Appellees.
No. 95-7178.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996Decided Jan. 24, 1996

Michael A. Goode, Appellant Pro Se.
William Mark Dunn, Assistant Attorney General, Richmond, Virginia, for Appellees.
Before RUSSELL, HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying a writ of prohibition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Goode v. Virginia, No. CA-95-67 (E.D.Va. July 31, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED